     Case 4:19-cv-00035-RM-LAB Document 98 Filed 04/17/20 Page 1 of 3



 1   Paul F. Eckstein (#001822)
     Austin C. Yost (#034602)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     PEckstein@perkinscoie.com
 5   AYost@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Attorneys for Defendants Arizona Board of Regents,
 7   Ron Shoopman, Larry Penley, Ram Krishna,
     Bill Ridenour, Lyndel Manson, Karrin Taylor Robson,
 8   Jay Heiler, and Fred DuVal
 9
                        IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11
     Russell B. Toomey,
12                                                Case No. CV 19-00035-TUC-RM (LAB)
13                    Plaintiff,

14          v.                                    DEFENDANTS ARIZONA BOARD
15                                                OF REGENTS, RON SHOOPMAN,
     State of Arizona; Arizona Board of           LARRY PENLEY, RAM KRISHNA,
16   Regents, d/b/a University of Arizona, a      BILL RIDENOUR, LYNDEL
     governmental body of the State of            MANSON, KARRIN TAYLOR
17   Arizona; Ron Shoopman, in his official       ROBSON, JAY HEILER, AND
18   capacity as Chair of the Arizona Board of    FRED DUVAL’S NOTICE
     Regents; Larry Penley, in his official       OF SERVICE OF FOURTH
19   capacity as Member of the Arizona Board      SUPPLEMENTAL DISCLOSURE
     of Regents; Ram Krishna, in his official     STATEMENT
20   capacity as Secretary of the Arizona Board
21   of Regents; Bill Ridenour, in his official
     capacity as Treasurer of the Arizona
22   Board of Regents; Lyndel Manson, in her
     official capacity as Member of the
23
     Arizona Board of Regents; Karrin Taylor
24   Robson, in her official capacity as
     Member of the Arizona Board of Regents;
25   Jay Heiler, in his official capacity as
26   Member of the Arizona Board of Regents;
     Fred DuVal, in his official capacity as
27   Member of the Arizona Board of Regents;
     Andy Tobin, in his official capacity as
28
     Case 4:19-cv-00035-RM-LAB Document 98 Filed 04/17/20 Page 2 of 3



 1    Director of the Arizona Department of
 2    Administration; Paul Shannon, in his
      official capacity as Acting Assistant
 3    Director of the Benefits Services Division
      of the Arizona Department of
 4    Administration,
 5
                       Defendants.
 6
 7
            Defendants Arizona Board of Regents, Ron Shoopman, Larry Penley, Ram Krishna,
 8
     Bill Ridenour, Lyndel Manson, Karrin Taylor Robson, Jay Heiler, and Fred DuVal
 9
     (collectively, “University Defendants”) hereby give notice that University Defendants have
10
     served their fourth supplemental disclosure statement via mail on the date set forth below.
11
            Respectfully submitted this April 17, 2020.
12
13                                                 PERKINS COIE LLP
14
                                                   By: s/ Paul F. Eckstein
15                                                     Paul F. Eckstein
16                                                     Austin C. Yost
                                                       2901 North Central Avenue, Suite 2000
17                                                     Phoenix, AZ 85012
18                                                 Attorneys for Defendants Arizona Board of
19                                                 Regents, Ron Shoopman, Larry Penley, Ram
                                                   Krishna, Bill Ridenour, Lyndel Manson, Karrin
20                                                 Taylor Robson, Jay Heiler, and Fred DuVal
21
22
23
24
25
26
27
28

                                                   -2-                      CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 98 Filed 04/17/20 Page 3 of 3



 1
                                CERTIFICATE OF SERVICE
 2
           I hereby certify that on April 17, 2020, I electronically transmitted the foregoing
 3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
 4
     a Notice of Electronic Filing to the following CM/ECF registrants.
 5
           A copy was also e-mailed and mailed this April 17, 2020 to:
 6
 7    Wesley R. Powell                             R. Shawn Oller
      Matthew S. Friemuth                          Peter C. Prynkiewicz
 8    Willkie Farr & Gallagher LLP                 Littler Mendelson, P.C.
      787 Seventh Avenue                           2425 East Camelback Road, Suite 900
 9    New York, NY 10019                           Phoenix, AZ 85016
10    wpowell@willkie.com                          soller@littler.com
      mfriemuth@willkie.com                        pprynkiewicz@littler.com
11
12                                                 Attorneys for Defendants State of Arizona,
                                                   Andy Tobin, and Paul Shannon
13    Joshua A. Block
      Leslie Cooper
14    American Civil Liberties Union
15    Foundation
      125 Broad Street, Floor 18
16    New York, NY 10004
17    jblock@aclu.org
      lcooper@aclu.org
18
      Christine K. Wee
19    Victoria Lopez
20    ACLU Foundation of Arizona
      3707 North 7th Street, Suite 235
21    Phoenix, AZ 85014
22    cwee@acluaz.org
      vlopez@acluaz.org
23
      Attorneys for Plaintiff Russell Toomey
24
25   s/ Clair Wendt
26
27
28

                                                 -3-                        CV 19-00035-TUC-RM
